COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00085-CV


IN RE SANKAR PEMMARAJU                                                   RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Further, we remove our March 4, 2011 stay of Respondent’s March 1,

2011 Order Transferring Suit Affecting Parent-Child Relationship in cause

number 231-330756-02, styled In The Interest Of Elysse Marissa Pemmaraju

Child, pending in the 231st District Court of Tarrant County, Texas.




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                         PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 27, 2011




                                 2